Exhibit 10.1

 

 

 

 

 

STOCK YARDS BANK AND TRUST COMPANY

 

2009 RESTATED SENIOR OFFICERS SECURITY PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

STOCK YARDS BANK AND TRUST COMPANY

2009 RESTATED SENIOR OFFICERS SECURITY PLAN

 

TABLE OF CONTENTS

 

 

 

 

PAGE

 

 

 

 

ARTICLE I

 

DEFINITIONS

1

 

 

 

 

ARTICLE II

 

ELIGIBILITY AND MEMBERSHIP

4

2.1

 

Selection for Membership

4

2.2

 

Plan Agreement

4

 

 

 

 

ARTICLE III

 

DEATH BENEFIT

4

3.1

 

Death Benefit Before Termination of Employment

4

3.2

 

Payment of Premium is Sole Promise of Bank

5

3.3

 

Death Benefit after Termination of Employment

5

 

 

 

 

ARTICLE IV

 

RETIREMENT BENEFIT

5

4.1

 

Retirement Benefit Payment

5

4.2

 

Payment After a Change of Control

5

4.3

 

No Retirement Benefit if Death Benefit is Paid

5

 

 

 

 

ARTICLE V

 

VESTING AND FORFEITURE OF BENEFITS

6

5.1

 

Full Vesting At Disability and Change of Control

6

5.2

 

Year of Service

6

5.3

 

Forfeiture

6

 

 

 

 

ARTICLE VI

 

SOURCE OF BENEFITS

6

6.1

 

Unsecured Creditor

6

6.2

 

Split Dollar Agreement

7

6.3

 

The Bank Owns Policies

7

6.4

 

No Duplication

7

 

 

 

 

ARTICLE VII

 

TERMINATION OF PARTICIPATION

7

 

 

 

 

ARTICLE VIII

 

TERMINATION, AMENDMENT, MODIFICATION, OR SUPPLEMENT OF PLAN

8

8.1

 

Right to Amend or Terminate

8

8.2

 

Obligations Cease

9

 

 

 

 

ARTICLE IX

 

ADMINISTRATION OF PLAN

9

9.1

 

Plan Administration

9

9.2

 

Functioning of Committee

9

9.3

 

Majority Vote; Written Actions

9

9.4

 

Discretionary Authority

10

9.5

 

Reliance on Experts

10

9.6

 

Indemnification of Committee

10

9.7

 

Benefit Certification

10

9.8

 

Bank To Supply Information

10

 

 

 

 

ARTICLE X

 

BENEFICIARY

10

 

 

 

 

ARTICLE XI

 

CLAIMS PROCEDURES

11

11.1

 

Presentation of Claim

11

11.2

 

Notification of Decision

11

11.3

 

Review of a Denied Claim

12

11.4

 

Decision on Review

12

11.5

 

Legal Action

12

 

 

 

 

ARTICLE XII

 

MISCELLANEOUS

13

12.1

 

No Right to Continued Employment

13

12.2

 

Separate Benefits

13

12.3

 

No Alienation or Assignment

13

12.4

 

Notices

14

12.5

 

Binding Effect

14

12.6

 

Governing Plan

14

12.7

 

Pronouns

14

12.8

 

Participating Companies

14

 

 

 

 

--------------------------------------------------------------------------------

 

STOCK YARDS BANK AND TRUST COMPANY

 

2009 RESTATED SENIOR OFFICERS SECURITY PLAN

 

PURPOSE

 

The purpose of the Stock Yards Bank and Trust 2009 Company Restated Senior
Officers Security Plan (the "Plan") is to provide specified benefits to a select
group of management and highly compensated Employees who contribute materially
to the continued growth, development and future business success of Stock Yards
Bank and Trust Company (the "Bank").  The Plan was restated effective January 1,
2005 to, among other things, comply in good faith with new Internal Revenue Code
Section 409A regulating the design of "deferred compensation."  Now, the Bank
wishes to amend the Plan to reflect additional changes required under the final
Code Section 409A regulations, as of their January 1, 2009 effective date,
having complied in good faith in language and operation prior to that date.

 

ARTICLE I

DEFINITIONS

 

For purposes hereof, unless otherwise clearly apparent from the context, the
following phrases or terms shall have the indicated meanings:

 

            1.1       "Beneficiary" shall mean the person or persons or the
estate of a Member entitled to receive any benefits under this Plan, in
accordance with Articles III and XII hereof.

 

            1.2       "Bank" shall mean the Stock Yards Bank and Trust Company.

 

            1.3       A "Change of Control" of the Holding Company shall be
deemed to have occurred if:

 

(a)        (i)         any Person (as defined in this definition) is or becomes
the Beneficial Owner (as defined in this definition) of securities of the
Holding Company representing 20% or more of the combined voting power of the
Holding Company's then outstanding securities (unless (A) such Person is the
Beneficial Owner of 20% or more of such securities as of April 26, 1995 or (B)
the event causing the 20% threshold to be crossed is an acquisition of
securities directly from the Holding Company);

 

(ii)        during any period of two consecutive years beginning after April 26,
1995, individuals who at the beginning of such period constitute the Board of
Directors of the Holding Company and any new director (other than a director
designated by a person who has entered into an agreement with the Holding
Company to effect a transaction described in clause (i), (iii) or (iv) of this
Change of Control definition) whose election or nomination for election was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved cease for any reason to
constitute a majority of the Board of Directors of the Holding Company;

 

(iii)       the shareholders of the Holding Company approve a merger or
consolidation of the Holding Company with any other corporation (other than a
merger or consolidation which would result in the voting securities of the
Holding Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the entity surviving such merger or consolidation), in combination with voting
securities of the Holding Company or such surviving entity held by a trustee or
other fiduciary pursuant to any employee benefit plan of the Holding Company or
such surviving entity or of any subsidiary of the Holding Company or such
surviving entity, at least 80% of the combined voting power of the securities of
the Holding Company or such surviving entity outstanding immediately after such
merger or consolidation); or

 

(iv)       the shareholders of the Holding Company approve a plan of complete
liquidation or dissolution of the Holding Company or an agreement for the sale
or disposition by the Holding Company of all or substantially all of the Holding
Company's assets.

 

(b)        For purposes of the definition of Change of Control, "Person" shall
have the meaning ascribed to such term in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended, as supplemented by Section 13(d)(3) of such
Act; provided, however, that Person shall not include (i) the Holding Company,
any subsidiary or any other Person controlled by the Holding Company, (ii) any
trustee or other fiduciary holding securities under any employee benefit plan of
the Holding Company or of any subsidiary, or (iii) a corporation owned, directly
or indirectly, by the shareholders of the Holding Company in substantially the
same proportions as their ownership of securities of the Holding Company.

 

(c)        For purposes of the definition of Change of Control, a Person shall
be deemed the "Beneficial Owner" of any securities which such Person, directly
or indirectly, has the right to vote or dispose of or has "beneficial ownership"
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as
amended) of, including pursuant to any agreement, arrangement or understanding
(whether or not in writing); provided, however, that: (i) a Person shall not be
deemed the Beneficial Owner of any security as a result of an agreement,
arrangement or understanding to vote such security (x) arising solely from a
revocable proxy or consent given in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the Securities Exchange
Act of 1934, as amended, and the applicable rules and regulations thereunder or
(y) made in connection with, or to otherwise participate in, a proxy or consent
solicitation made, or to be made, pursuant to, and in accordance with, the
applicable provisions of the Securities Exchange Act of 1934, as amended, and
the applicable rules and regulations thereunder; in either case described in
clause (x) or clause (y) above, whether or not such agreement, arrangement or
understanding is also then reportable by such Person on Schedule 13D under the
Securities Exchange Act of 1934, as amended (or any comparable or successor
report); and (ii) a Person engaged in business as an underwriter of securities
shall not be deemed to be the Beneficial Owner of any securities acquired
through such Person's participation in good faith in a firm commitment
underwriting until the expiration of forty days after the date of such
acquisition.

 

            1.4       "Code" means the Internal Revenue Code of 1986, as
amended.

 

            1.5       "Committee" shall mean the Administrative Committee
appointed to manage and administer the Plan in accordance with the provisions of
Article XI hereof.

 

            1.6       "Employee" shall mean any person who is in the regular
full-time employment of the Bank as determined by the personnel rules and
practices of the Bank. The term does not include persons who are retained by the
Bank as consultants only.

 

            1.7       "Holding Company" shall mean SY Bancorp, Inc.

 

            1.8       "Member" shall mean an Employee who is selected and elects
to participate in the Plan as provided in Article II hereof.

 

            1.9       "Plan" shall mean the Stock Yards Bank and Trust Company
2009 Restated Senior Officers Security Plan.

 

            1.10     "Plan Agreement" shall mean the written agreement,
substantially in the form attached hereto as Exhibit 1 or with such other
changes as the committee, in its discretion shall determine appropriate, which
is entered into by and between the Bank and an Employee selected to become a
Member as a condition to membership in the Plan.

 

            1.11     "Retirement Benefit" shall mean that benefit set forth in
the Member's Plan Agreement, which may either be described as a defined benefit
at a certain age, or a defined contribution per year while participating, which,
as and when vested, will be payable plus earnings or losses to the Member at the
age set forth in the Plan Agreement. 

 

            1.12     "Split Dollar Agreement" shall mean an agreement,
substantially in the form attached hereto as Exhibit 2 but with such changes as
the Committee in its discretion shall deem appropriate in each case, which may
be entered into with a Member to provide for payment of Death Benefits in
accordance with Article III hereof.

 

            1.13     "Total Disability" of any Employee will mean that the
Employee is unable, because of bodily injuries sustained or disease originating
after becoming a Member of the Plan to perform any and every duty of the
Employer's regular occupation. However, after a period of such Total Disability
has continued for 60 months, the Employee will be deemed to be totally disabled
only if unable, because of such bodily injury or sickness, to perform any and
every duty of any occupation for which the Employee is reasonably fitted by
education, training or experience. The total and irrecoverable loss of the sight
of both eyes, or the use of both hands or both feet or of one hand and one foot,
will be considered Total Disability.

 

            1.14     "Termination of Employment" shall mean the date the Bank
and the Member reasonably anticipate that (i) the Member will not perform any
further services for the Bank, the Holding Company, or any other entity
considered a single employer with the Bank under Section 414(b) or (c) of the
Code (inserting 50% threshold for ownership in each place where 80% now appears
therein) (the "Employer Group"), or (ii) the level of bona fide services the
Member will perform for the Employer Group after that date will permanently
decrease to less than 20% of the average level of bona fide services performed
over the previous 36 months (or if shorter, over the duration of service).   For
this purpose, service performed as an employee or as an independent contractor
is counted, except that service as a member of the board of directors of an
Employer Group entity is not counted unless benefits under this Plan are
aggregated with benefits under any other Employer Group plan or agreement in
which Member also participates as a director.  A Member will not be treated as
having a Termination of Employment while on military leave, sick leave or other
bona fide leave of absence if the leave does not exceed six months or, if
longer, the period during which Member has a reemployment right under statute or
contract.  If a bona fide leave of absence extends beyond six months, Member
will be considered to have a Termination of Employment on the first day after
the end of such six month period, or on the day after Member's statutory or
contractual reemployment right lapses, if later.  The Company will determine
when Member's Termination of Employment occurs based on all relevant facts and
circumstances, in accordance with the definition of separation from service in
Treasury Regulation Section 1.409A-1(h).

 

ARTICLE II

ELIGIBILITY AND MEMBERSHIP

 

            2.1       Selection for Membership.      In order to be eligible for
membership in the Plan, an Employee must be selected by the Board of Directors
of the Bank which, in its sole discretion, shall determine eligibility for
membership in accordance with the purposes of the Plan.

 

            2.2       Plan Agreement.         An Employee, after having been
selected for membership shall, as a condition to membership, complete and return
to the Committee a duly executed Plan Agreement, in the form attached as Exhibit
1 hereof electing to participate in the Plan and agreeing to the terms of the
benefits offered to that Member by the Plan Agreement.

 

ARTICLE III

DEATH BENEFIT

 

            3.1       Death Benefit Before Termination of Employment.  In the
event a Member dies before Termination of Employment, the Bank will pay or cause
to be paid a Death Benefit to such member's Beneficiary in the amount or amounts
set forth in his Plan Agreement and as therein specified, commencing by the
"Payment Date."  The Payment Date specified in this Section shall be the 90th
day after death unless more time is required for administration of the Death
Benefit,  in which case the Payment Date may be delayed until not later than the
15th day of the third calendar month after that 90th day, or, if later, the end
of the tax year in which that 90th day falls.  Upon payment of this Death
Benefit, all rights (whether or not then vested) to a Retirement Benefit shall
be forfeited.  In the event the Death Benefit set forth in the Plan Agreement is
provided for via a Split Dollar life insurance policy or other similar insurance
policy, the obligation of the Bank shall be to pay the premiums on said policy
as set forth in the Split Dollar Agreement (Exhibit 2) and in such event the
Death Benefit shall be the proceeds of the policy, if any, payable to the
Employee under the Split Dollar Agreement, and the Bank shall have no obligation
to make any payment other than the premiums on said policy. The obligation of
the Bank to pay premiums on said policy shall cease upon termination of this
Plan pursuant to Article VIII hereof, or a Member's Termination of Employment,
provided that, for this purpose, Termination of Employment shall not be deemed
to have occurred if the Member ceases active service due to Total Disability.

 

            3.2       Payment of Premium is Sole Promise of Bank.  The Bank will
continue to pay or cause to be paid the premiums on any Split Dollar life
insurance policy provided for in a Split Dollar Agreement or shall pay any other
designated Death Benefit only if Member is an employee (or, if not active,
ceased active work due to Total Disability) at the date of death, and Member's
Plan Agreement is kept in force until such time of death.

 

            3.3       Death Benefit after Termination of Employment.  If a
Member has left the Bank's employ other than due to Total Disability before
death with a vested Retirement Benefit pursuant to his Plan Agreement which has
not yet been fully paid, the Death Benefit hereunder shall be the vested
Retirement Benefit, or, for a Member in pay status receiving his Retirement
Benefit, the remaining unpaid portion of the vested Retirement Benefit, paid as
and when otherwise payable, in lieu of any other Death Benefit provided for in
the Plan Agreement or in the Split Dollar Agreement.

 

ARTICLE IV

RETIREMENT BENEFIT

 

            4.1       Retirement Benefit Payment.  Unless a Change of Control
occurs, the Bank shall pay (or cause to be paid) such Member's vested interest
in his Retirement Benefit at the time and in the manner set forth in his Plan
Agreement. 

 

            4.2       Payment After a Change of Control.  If a Member incurs a
Termination of Employment before, or within 15 months after a Change of Control,
then in lieu of the payments (or remaining payments) set forth in Section 4.1,
or payments to a beneficiary in accordance with Section 3.3., the Bank shall pay
or cause to be paid to such Member (or Beneficiary) as soon as possible (and in
any event within 30 days) following the later of the Change of Control or the
Termination of Employment (plus 6 months if the second sentence of Section 4.1
applies), as a Retirement Benefit, an amount equal to the then-present value of
such Member's remaining vested interest in his Retirement Benefit, as set forth
in his Plan Agreement at the time the  Change of Control occurs.  Any payment
under this Section 4.2 shall be made in a single lump sum notwithstanding any
provision to the contrary in the Plan Agreement.  The present value of any such
Retirement Benefit shall be determined using a discount rate equal to 120% of
the "applicable federal rate" (determined under Code Section 1274 and the
regulations thereunder), compounded semi-annually.  Where Termination of
Employment occurred prior to a Change of Control, then only if the Change in
Control comes within  the Code Section 409A definition of that phrase will such
a benefit be accelerated and paid in a lump sum. 

 

            4.3       No Retirement Benefit if Death Benefit is Paid. 
Notwithstanding any provision to the contrary, no Retirement Benefit, even if
vested, shall be paid under any circumstances to a Member on whose behalf a
Death Benefit under Section 3.1 or Section 3.2 is paid, or pay a death benefit
(other than remaining Retirement Benefit payments) to any person to whom a
Retirement Benefit has begun to be paid.

 

            4.4       "Specified Employee" Delay.  Notwithstanding anything
herein or in the Plan Agreement to the contrary, in the case of a Member who is
a "key employee" within the meaning of Treas. Reg. Section 1.409A-1(i) (or any
successor thereto) using the prior calendar year as the determination period, at
the time the distribution would otherwise take place, a distribution triggered
by Termination of Employment shall not commence earlier than six months after
the effective date of the Member's Termination of Employment or as otherwise
allowed in guidance issued by the Internal Revenue Service under Code Section
409A. Annual installments hereunder shall then be made on the 12 months
anniversary of the first delayed payment date.

 

ARTICLE V

VESTING AND FORFEITURE OF BENEFITS

 

            5.1       Full Vesting At Disability and Change of Control.  A
Member shall become 100% vested in all Retirement Benefits provided under this
Plan and his Plan Agreement if, while the Member is an Employee, such Member
becomes Totally Disabled or a Change of Control occurs.  If a Member ceases to
be an Employee for any reason other than a Total Disability before a Change of
Control occurs, the Member's vested interest in the benefits provided under this
Plan and his Plan Agreement shall be determined as of the date he ceases to be
an Employee in accordance with the vesting schedule set forth in his Plan
Agreement based on his Years of Service at that time.  The Bank in its sole
discretion may waive or accelerate all or any part of a Member's vesting
schedule.

 

            5.2       Year of Service.  For purposes of this Plan, a Year of
Service shall mean each 12 consecutive month period of employment as an Employee
beginning on a Member's first date of employment as an Employee and on each
anniversary of that date. If a Member ceases to be an Employee during any such
12 month period of employment, no credit will be given for vesting purposes for
such partial year of employment. A Member's employment as an Employee and Years
of Service shall be deemed to include any leave of absence authorized by the
Bank (including for military, medical or other reasons).

 

            5.3       Forfeiture.  All rights to Retirement Benefits hereunder,
whether or not vested, shall cease and be forfeited upon payment to a Member's
beneficiary of the Death Benefit provided in Section 3.1 and 3.2 hereof.  The
portion of any Retirement Benefit not yet vested shall be forfeited, as shall
all rights to Death Benefits under a Split Dollar Agreement in accordance with
Sections 3.1 and 3.2 hereof, immediately upon a Termination of Employment.

 

ARTICLE VI

SOURCE OF BENEFITS

 

            6.1       Unsecured Creditor.  Amounts payable hereunder shall be
paid exclusively from the general assets of the Bank, and no person entitled to
payment hereunder shall have any claim, right, security interest or other
interest in any fund, trust account, insurance contract, or asset of the Bank
which may be looked to for such payment, other than as provided in any Split
Dollar Agreements entered into hereunder. The Bank's liability for the payment
of benefits hereunder shall be evidenced only by this Plan and each Plan
Agreement and related Split Dollar Agreement (if any) entered into between the
Bank and a Member.

 

            6.2       Split Dollar Agreement.  While the Bank shall not be
obligated to invest in any specific asset or fund, or purchase any insurance
policy in order to provide the means for payment of any liabilities under the
Plan, the Bank may elect to do so and, in such event, no Member shall have any
interest whatever in such asset, fund or insurance policy other than as set
forth in a separate Split Dollar Agreement signed by Member and the Bank.  In
the event the Bank elects to purchase insurance contracts on the life of a
Member as a means of making, offsetting or contributing to any payment, in full
or in part, which may become due and payable by the Bank under the Plan or a
Member's Plan Agreement, such Member agrees to cooperate in the securing of life
insurance on his life by furnishing such information as the Bank and the
insurance carrier may require, including the results and reports of previous
Bank and other insurance carrier physical examinations, taking such additional
physical examinations as may be requested, and taking any other action which may
be requested by the Bank and the insurance carrier to obtain such insurance
coverage.  If a Member does not cooperate in the securing of such life
insurance, or if the Bank for any reason is unable to obtain life insurance in
the requested amount on the life of a Member, the Bank shall have no further
obligation for Death Benefits to such Member under the Plan and such Member's
Plan Agreement shall be deemed amended to that effect, but the Member's right to
a Retirement Benefit hereunder shall, to the extent vested, continue until paid.

 

            6.3       The Bank Owns Policies.  The Bank shall be the sole owner
of any insurance policy or policies acquired on the life of a Member, with all
incidents of ownership therein, including (but not limited to) the right to cash
and loan values, dividends (if any), death benefits, and the right of
termination thereof, and a Member shall have no interest whatever in such policy
or policies (if any), and shall exercise none of the incidents of ownership
thereof, unless otherwise provided for in a Split Dollar Agreement with regard
thereto.

 

            6.4       No Duplication.  The Bank shall have no obligation for
Death Benefits to a Member under the Plan or Member's Plan Agreement, except as
otherwise expressly provided in the Plan, if the Bank purchases life insurance
on a Member's life pursuant to the Plan and enters into a Split Dollar Agreement
with respect thereto, and the circumstances of the Member's death preclude
payment of death proceeds under the contract.

 

ARTICLE VII

TERMINATION OF PARTICIPATION

 

            Either a Member or the Bank may terminate a Member's participation
in the Plan and his Plan Agreement at any time by giving the other written
notice of such termination.  Thereafter, the Member's sole rights under this
Plan shall be to payment of the Retirement Benefits previously vested (with no
percentage increase thereafter for future Years of Service), as and when
otherwise payable hereunder, and all rights to a Death Benefit, other than
pursuant to Section 3.3 hereof, shall cease.

 

ARTICLE VIII

TERMINATION, AMENDMENT, MODIFICATION, OR SUPPLEMENT OF PLAN

 

            8.1       Right to Amend or Terminate.  The Bank reserves the right
to terminate, amend, modify or supplement this Plan, wholly or partially, at any
time and from time to time. The Bank likewise reserves the right to terminate,
amend, modify, or supplement any Plan Agreement, wholly or partially, at any
time and from time to time.  Such right shall be exercised for the Bank by the
Committee, provided, however, that:

 

                        (a)        No action to terminate the Plan shall be
taken except upon written notice to each Member to be affected thereby, which
notice shall be given not less than 30 days prior to such action;

 

                        (b)        No action to amend, modify or terminate the
Plan or a Plan Agreement shall adversely affect a Member's right to a Retirement
Benefit, to the extent vested at the time of that amendment, or to a Death
Benefit due as a result of death prior to the amendment, other than as the
Committee deems necessary to protect the expected tax results of the benefits
(ordinary income and employment taxes, and no excise taxes, payable as and when
Retirement Benefits are actually paid hereunder) in accordance with Code Section
409A as it may be interpreted from time to time.

 

                        (c)        Payment of benefits vested under the Plan or
a Plan Agreement at a termination of this Plan may be accelerated by action of
the Bank or Committee, only as allowed  under Code Section 409A. Specifically,
The benefits may be accelerated upon termination only as provided in (i), (ii)
or (iii) below, or under such other circumstances as permitted by guidance
issued under Code Section 409A.

 

(i)         The Bank may terminate the Plan within 12 months of a corporate
dissolution taxed under Code Section 331 or with approval of a bankruptcy court
pursuant to 11 U.S.C. Section 503(b)(1)(A), provided that all benefits are paid
in full and included in the gross incomes of Members by the later of (1) the
calendar year in which the termination occurs or (2) the calendar year in which
payment is first administratively practicable.

 

(ii)        The Bank (or its successor) may irrevocably terminate the Plan
within 30 days before or 12 months after a change in control event, as defined
in Treas. Reg. Section 1.409A-3(i)(5), provided that (i) all benefits are paid
in full and included in the gross incomes of Members within 12 months after the
date on which all actions required to terminate and liquidate the Plan are taken
by the Bank, and (ii) any other deferred compensation plans, programs or
arrangements maintained by the Bank (or such other entity that has assumed
sponsorship of the Plan immediately after the change in control event) and
required to be aggregated with the Plan under Code Section 409A also are
terminated with respect to all Members affected by the change in control event,
such that each Member affected by the change in control event receives all
deferred compensation owed to him within 12 months of the date on which all
actions required to terminate and liquidate the Plan are taken by the Bank.  If
the change in control event results from an asset purchase transaction, the
entity with discretion to terminate and liquidate the Plan is the entity that,
immediately after the transaction, is primarily liable for payment of benefits
hereunder.

 

(iii)       The Bank may terminate the Plan at any time, provided that (i) the
termination does not occur proximate to a downturn in the Bank's financial
health, (ii) the Bank also terminates all other deferred compensation plans,
programs or agreements that are required to be aggregated with this Plan under
Code Section 409A, (iii) no payments are made to any Member hereunder within 12
months after the date the Bank takes all actions necessary to irrevocably
terminate the Plan, except for payments that are otherwise due in the normal
course hereunder, (iv) all benefits accrued hereunder are paid in full within 24
months of the date the Bank takes all actions necessary to irrevocably terminate
the Plan, and (v) neither the Bank nor any other entity that is considered a
single employer with the Bank under Section 414(b) or (c) of the Code, may adopt
another deferred compensation plan that would be required to be aggregated with
this Plan under Section 409A for a period of three years after the date the Bank
takes all actions necessary to terminate the Plan.

 

            8.2       Obligations Cease.  Upon the termination of this Plan or
any Plan Agreement and payment of all vested benefits due thereunder, the Bank
shall be under no further obligation under either this Plan or any Plan
Agreement so terminated.

 

ARTICLE IX

ADMINISTRATION OF PLAN

 

            9.1       Plan Administration.  The general administration of this
Plan, as well as construction and interpretation thereof, shall be vested in the
entire Board of Directors, unless and until it shall appoint a Committee from
members of the Board, the number and Members of which shall be designated and
appointed from time to time by, and shall serve at the pleasure of the Board of
Directors of the Bank (the body with the administrative authority shall be
referred to as the "Committee").  Any member of the Committee may resign by
notice in writing filed with the Secretary of the Committee. Vacancies shall be
filled promptly by the Board of Directors of the Bank. Each person appointed a
member of the Committee shall signify his acceptance by filing a written
acceptance with the Secretary of the Committee.

 

            9.2       Functioning of Committee.  The Board of Directors of the
Bank may designate one of the members of the Committee as Chairman and may
appoint a Secretary who need not be a member of the Committee. The Secretary
shall keep minutes of the Committee's proceedings and all data, records and
documents relating to the Committee's administration of the Plan.  The Committee
may appoint from its number such subcommittees with such powers as the Committee
shall determine and may authorize one or more members of the Committee or any
agent to execute or deliver any instrument or make any payment on behalf of the
Committee.

 

            9.3       Majority Vote; Written Actions.  All resolutions or other
actions taken by the Committee shall be by vote of a majority of those present
at a meeting at which a majority of the Members are present, or in writing by
all the members at the time of office if they act without a meeting.

 

            9.4       Discretionary Authority.  The Committee shall have the
authority in its sole discretion (i) to make, amend, interpret and enforce such
rules and regulations for the administration of this Plan as it deems necessary
or appropriate; and (ii) to decide or resolve any and all questions, including
facts regarding claims for benefits, and make any interpretations with respect
to the Plan or a Plan Agreement that may arise. Decisions need not be uniform as
among Members.  The decision or action of the Committee with respect to any
question arising out of or in connection with the administration, interpretation
and application of the Plan and the rules and regulations promulgated hereunder
shall be final and conclusive and binding upon all persons having any interest
in the Plan.

 

            9.5       Reliance on Experts.  The Members of the Committee and the
officers and directors of the Bank shall be entitled to rely on all certificates
and reports made by any duly appointed accountants, and on all opinions given by
any duly appointed legal counsel.  Such legal counsel may be counsel for the
Bank.

 

            9.6       Indemnification of Committee.  No member of the Committee
shall be liable for any act or omission of any other member of the Committee,
nor for any act or omission on his own part, excepting only his own willful
misconduct.  The Bank shall indemnify and save harmless each member of the
Committee against any and all expenses and liabilities arising out of his
membership on the Committee, excepting only expenses and liabilities arising out
of his own willful misconduct.  Expenses against which a member of the Committee
shall be indemnified hereunder shall include, without limitation, the amount of
any settlement or judgment, costs, counsel fees, and related charges reasonably
incurred in connection with a claim asserted, or a proceeding brought or
settlement thereof.  The foregoing right of indemnification shall be in addition
to any other rights to which any such member of the Committee may be entitled as
a matter of law.

 

            9.7       Benefit Certification.  In addition to the powers
hereinabove specified, the Committee shall have the power to compute and certify
under the Plan the amount and kind of benefits from time to time payable to
Members and their Beneficiaries and to authorize all disbursements for such
purposes.

 

            9.8       Bank To Supply Information.  To enable the Committee to
perform its functions, the Bank shall supply full and timely information to the
Committee on all matters relating to the compensation of all Members, their
retirement, death or other cause for termination of employment, and such other
pertinent facts as the Committee may require.

 

ARTICLE X

BENEFICIARY

 

           A Member shall designate his Beneficiary to receive benefits under
the Plan by completing the appropriate space in the Plan Agreement. If more than
one Beneficiary is named, the shares and/or precedence of each Beneficiary shall
be indicated. A Member shall have the right to change the Beneficiary by
submitting to the Committee a change of Beneficiary in the form attached as
Exhibit 3; hereof and making the identical change on any form required by the
insurer under a Split Dollar Agreement; provided, however, no change of
beneficiary shall be effective until acknowledged in writing by the Bank. If the
Bank has any doubt as to the proper Beneficiary to receive payments hereunder,
the Bank shall have the right to withhold such payments until the matter is
finally adjudicated. Any payment made by the Bank, in good faith and in
accordance with this Plan, shall fully discharge the Bank from all further
obligations with respect to such payment.

 

ARTICLE XI

CLAIMS PROCEDURES

 

            11.1     Presentation of Claim.  Any Member or Beneficiary who
believes that he or she is entitled to benefits under the Plan in an amount
greater than those received (a "Claimant") may deliver to the Committee a
written claim for a determination with respect to the amounts distributable to
such Claimant from the Plan.  Any claim that relates to the contents of a notice
received by the Claimant from the Plan must be made within 60 days after such
notice was received by the Claimant.  Any other claim must be made within 180
days of the date on which the event that gave rise to the claim occurred.  All
claims must state with particularity the determination desired by the Claimant.

 

            11.2     Notification of Decision.  The Committee shall consider a
Claimant's claim and shall notify the claimant in writing of its determination
within a reasonable amount of time and not later than 90 days from the date on
which the claim was filed, unless special circumstances require an extension of
time, in which case the Committee shall notify the Claimant of its determination
within 180 days of the date on which the claim was filed.  In the event that
special circumstances require an extension of time, the Claimant will be
provided with written notice of the extension within the initial 90-day period,
which notice shall explain the circumstances requiring an extension and provide
the date on which the Committee expects to render a decision on the claim. 
Notice of the Committee's determination shall provide either:

 

                        (a)        that the Claimant's requested determination
has been made and that the claim has been allowed in full; or

 

                        (b)        that the Committee has reached a conclusion
that is contrary, in whole or in part, to the Claimant's requested
determination, in which case such notice shall set forth in a manner calculated
to be understood by the Claimant:

 

(i)         specific reason(s) for the denial of the claim or any part thereof;

 

(ii)        specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;

 

(iii)       a description of any additional material or information necessary
for the Claimant to perfect the claim, and an explanation of why such material
or information is necessary; and

 

(iv)       an explanation of the claim review procedure set forth in Section
15.3 below, including applicable time limits and a statement of such Claimant's
right to bring a civil action under Section 502(a) of ERISA in the event that
the denial is upheld on review.

 

            11.3     Review of a Denied Claim.  Within 60 days after receiving a
notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant's duly authorized representative) may file with the
Board (the "Appeal Committee")  a written request for a review of the denial of
the claim.  Thereafter, the Claimant (or the Claimant's duly authorized
representative) shall have the right to:

 

                        (a)        review documents pertinent to the claim;

 

                        (b)        submit written comments or other documents or
information; and

 

                        (c)        request a hearing, which the Appeal Committee
in its sole discretion may grant or deny.

 

When reviewing a denied claim, the Appeal Committee shall take into account all
comments, documents, records and other information submitted by the Claimant (or
his or her duly authorized representative) and relating to the claim, without
regard to whether such material or information was considered during the initial
benefit determination.

 

            11.4     Decision on Review.  The Appeal Committee shall render a
decision on review within a reasonable period of time and not later than 60 days
after the written request for review is filed, unless a hearing is held or other
special circumstances require additional time, in which case the Appeal
Committee must provide the Claimant with written notice of the extension within
the initial 60-day period and must render a decision within 120 days after the
written request for review is filed.  Any notice of extension must describe the
circumstances requiring the extension and provide a date by which the Appeal
Committee expects to render a decision.  Notice of the decision on review shall
be written in a manner calculated to be understood by the Claimant and, if the
claim was denied in whole or in part, shall contain:

 

                        (a)        specific reason(s) for the decision;

 

                        (b)        specific reference(s) to the pertinent Plan
provisions upon which the decision was based;

 

                        (c)        a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
documents, records and other information relevant to the claim; and

 

                        (d)       a statement of the Claimant's right to bring a
civil action under Section 502(a) of ERISA.

 

            11.5     Legal Action.  Compliance by a Claimant with the foregoing
provisions of this Article XI shall be a mandatory prerequisite to the
Claimant's right to commence any legal action with respect to any claim for
benefits under this Plan.

 

ARTICLE XII

MISCELLANEOUS

 

            12.1     No Right to Continued Employment.  The Plan and Plan
Agreement, either singly or collectively, do not in any way obligate, the Bank
or any affiliate of the Bank to continue the employment of a Member with the
Bank, nor does either limit the right of the Bank at any time and for any reason
to terminate the Member's employment. Termination of a Member's employment with
the Bank for any reason, whether by action of the Bank or Member shall
immediately terminate his participation in the Plan and his Plan Agreement, and
all further obligations of either party hereunder, except as may be otherwise
provided in a Plan Agreement regarding vesting of a benefit based on service
rendered prior to Termination of Employment.  In no event shall the Plan or the
Plan Agreement, either singly or collectively, by their terms, or implications
constitute an employment contract of any nature whatsoever between the Bank and
a Member.

 

            12.2     Separate Benefits.  The benefits provided for a Member and
Member's Beneficiary under the Plan are in addition to any other benefits
available to such Member under any other plan or program of the Bank for its
employees, and, except as may otherwise be expressly provided for, the Plan
shall supplement and, shall not supersede, modify or amend any other plan or
program of the Bank or a Member. Moreover, benefits under the Plan shall not be
considered compensation for the purpose of computing contributions or benefits
under any plan maintained by the Bank or any of its subsidiaries which is
qualified under Sections 401(a) and 501(a), Internal Revenue Code of 1954, as
amended.

 

            12.3     No Alienation or Assignment.  No right or benefit under the
Plan or a Plan Agreement shall be subject to anticipation, alienation, sale,
assignment, pledge, encumbrance or charge, and any attempt to anticipate,
alienate, sell, assign, pledge, encumber or charge the same shall be void.  No
right or benefit hereunder shall in any manner be liable for or subject to the
debts, contracts, liabilities, or torts of the person entitled to such benefit.
 No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Member or any other person, nor be transferable
by operation of law in the event of a Member's or any other person's bankruptcy
or insolvency.  The preceding sentences shall apply to the creation, assignment
or recognition of any right to any benefit payable with respect to a Member
pursuant to a domestic relations order, unless such order is determined by the
Committee or its agent to be a qualified domestic relations order, as defined in
Section 414(p) of the Code.  Payment will be made to an alternate payee under a
qualified domestic relations order at the time that the Member to whom the order
relates becomes entitled to a distribution pursuant to this Plan and the related
Plan Agreement, and will be made to the alternate payee in the same form as
payment is made to the Member, unless the Internal Revenue Service in published
guidance under Code Section 409A allows the Plan to provide for earlier payment
or a different form of payment if so ordered by a Court.  Nothing in this
Section 12.3 gives any Member a right to receive a distribution prior to the
occurrence of one of the events described elsewhere in this Plan or a Plan
Agreement, nor does it permit the alternate payee to receive a form of payment
not permitted under the Plan.

 

            12.4     Notices.  Any notice which shall be or may be given under
the Plan or a Plan Agreement shall be in writing and shall be mailed by United
States mail, postage prepaid. If notice is to be given to the Bank, such notice
shall be addressed to the Bank at Post Office Box 32890, Louisville, Kentucky
40232, marked for the attention of the Secretary, Administrative Committee, 2009
Restated Senior Officers Security Plan; or if notice to a Member, addressed to
the address shown on such Member's Plan Agreement.  Any party may, from time to
time, change the address to which notices shall be mailed by giving written
notice of such new address.

 

            12.5     Binding Effect.  The Plan shall be binding upon the Bank
and its successors and assigns, and upon a Member, his Beneficiary, assigns,
heirs, executors and administrators.

 

            12.6     Governing Plan.  Except to the extent preempted by federal
law, the Plan and Plan Agreement shall be governed and construed under the laws
of the Commonwealth of Kentucky.

 

            12.7     Pronouns.  Masculine pronouns wherever used shall include
female pronouns and the singular shall include the plural.

 

            12.8     Participating Companies.  Any corporation which an
affiliate of the Bank may, with the approval of the Bank, adopt this Plan and
thereby come within the definition of Bank in Article I hereof.

 

IN WITNESS WHEREOF, this 2009 Restated Senior Officers Security Plan is hereby
amended as of the date set forth above, but actually on the date signed as
indicated below.

 

STOCK YARDS BANK AND TRUST COMPANY

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

STOCK YARDS BANK AND TRUST COMPANY
2009 Restated SENIOR OFFICERS SECURITY PLAN

EXHIBIT 1

 

MEMBER PLAN AGREEMENT

 

Name:                                                 

 

1.         Death Benefit (death while employed):

The Bank will enter into the Split Dollar Agreement attached hereto providing
for the death benefits set forth therein.

 

2.         Retirement Benefit:

[  ] Defined Benefit:

(i)         $_________, payable in installments of $__________ per year for 15
years beginning at Member's age 65 (whether or not then employed by the Bank);
or,

(ii)        if earlier, the lump sum present value of that benefit to the extent
vested in accordance with Part 3 of this Plan Agreement, using the discount rate
set forth in Section 4.2 of the Plan in the event payment is made based on
Termination of Employment before or shortly after a Change of Control as
provided in that Plan Section; or

(iii)       if termination of Member's active service with Bank occurs before
the Member's age 55 (as may be changed by the Member as set forth below), and no
Change of Control occurs sooner, the actuarial equivalent present value (using
the discount rate set forth in Plan Section 4.2 in effect at the time payments
would begin) of the benefit in (i) above, to the extent then vested in
accordance with Part 3 of this Plan Agreement, payable in 15 annual payments
beginning at the Member's age 55.  The age at which payments are to begin based
on a pre-age 65 termination of Member's active service with Bank, may be delayed
by election of the Member in writing, if such election is made in accordance
with the requirements of Code Section 409A and at least 12 months before payment
would otherwise be made hereunder, and the delayed payment beginning date/age is
at least 5 years later than the date/age previously elected for payments to
begin, but in no event later than Member's age 65. 

OR

[  ] Defined Contribution:

The account balance calculated based on annual credits of $________ in Bank
"contributions" each year, with earnings or losses and expenses credited or
debited thereto as if such contributions were invested in __________________or
such other investment as the Committee may from time to time designate to
replace _____________ (the "Deemed Account"), payable  

(i)         in 15 substantially equal installments (with the Deemed Account
continuing to be credited or debited as if invested, and then adjusting for
actual results of the

 

Exhibit 1-Page 1

 

--------------------------------------------------------------------------------

 

deemed investment annually) over 15 years beginning at Member's age 65 (whether
or not then employed by the Bank); or,

(ii)        if earlier, the portion of Deemed Account vested in accordance with
Part 3 of this Plan Agreement, in lump sum (without regard to present value
factors since not a defined benefit) at the time provided in Plan Section 4.2 in
the event payment is made based on Termination of Employment before or shortly
after a Change of Control; or

(iii)       if termination of Member's active service with Bank occurs before
the Member's age 55 (as may be changed by the Member as set forth below), and no
Change of Control occurs sooner, the portion of Deemed Account vested in
accordance with Part 3 of this Plan Agreement, in 15 annual payments beginning
at the Member's age 55.  The age at which payments are to begin based on a
pre-age 65 termination of Member's active service with Bank, may be delayed by
election of the Member in writing, if such election is made in accordance with
the requirements of Code Section 409A and at least 12 months before payment
would otherwise be made hereunder, and the delayed payment beginning date/age is
at least 5 years later than the date/age previously elected for payments to
begin, but in no event later than Member's age 65.  \

 

3.         Vesting:

Except to the extent vested in the schedule below, if the Member ceases to be
employed by Bank as an Employee for whatever reason, with or without cause,
voluntary or involuntary, the Member shall forfeit all benefits provided for
herein. The Bank in its sole discretion may waive all or any part of this
Forfeiture provision.

 

Vesting Schedule:

The Member shall become vested in the Retirement Benefit provided under the Plan
and this Plan Agreement at a rate of __% for each Year of Service completed by
the Member.  The Member shall also become 100% vested in such benefits at such
time as the Member shall become Totally Disabled or a Change of Control shall
occur while the Member is employed by the Bank.

 

4.         Beneficiary Designation:

Member hereby designates as Primary Beneficiary under this Agreement:

________________________________________________________________________

________________________________________________________________________

 

and Member hereby designates as Secondary Beneficiary under this Agreement:

________________________________________________________________________

________________________________________________________________________

 

The term Beneficiary as used herein, shall mean the Primary Beneficiary if such
Primary Beneficiary survives the Member by at least 30 days, and shall mean the
Secondary Beneficiary if Primary Beneficiary does not survive Employee by at
least 30 days, and shall mean the estate of Member if neither Primary
Beneficiary nor Secondary Beneficiary survives the Employee by at least 30 days.
 Member shall have the right to change Employee's designation of Primary

 

Exhibit 1-page 2

 

--------------------------------------------------------------------------------

 

Beneficiary and/or Secondary Beneficiary from time to time in such manner as
shall be required by the Bank, it being agreed that no change in Beneficiary
shall be effective until acknowledged in writing by Bank.

 

5.         Notices:

 

Notices to Member shall be sent as follows:

Name 
                                                                                                                                                

 

Street Address or

Post Office Box No.
                                                                                                                         

 

City and State                                                             Zip
Code                                                        

 

6.         Supersedes prior Plan Agreement:

This Plan Agreement supersedes the Plan Agreement dated the ___ day of ________,
_____, previously entered into by the Member identified herein.

 

IN WITNESS WHEREOF, Stock Yards Bank and Trust Company and Employee have
executed this Plan Agreement as of the ____ day of _________________, ____.

 

Member:

STOCK YARDS BANK AND TRUST COMPANY

 

 

 

By:

 

(signature)

 

 

 

 

 

(Type or Print name)

 

 

 

 

Exhibit 1-page 3

 

--------------------------------------------------------------------------------

 

STOCK YARDS BANK AND TRUST COMPANY
2009 RESTATED SENIOR OFFICERS SECURITY PLAN

Exhibit 2

FORM OF SPLIT DOLLAR AGREEMENT

 

ENDORSEMENT METHOD

 

"EMPLOYER PAY-ALL, SPLIT DOLLAR"

 

AGREEMENT

 

 

Insurer:  ___________________________

 

Policy Numbers:  ___________________________

 

Bank:  STOCK YARDS BANK AND TRUST COMPANY, of Louisville, Kentucky

 

Relationship of Bank to Insured:  EMPLOYER

 

Insured:  ___________________________

 

The respective rights and duties of the Bank and Insured in the subject policies
shall be as defined in the following numbered paragraphs, namely:

 

1.         DEFINITIONS (To the extent the definitions set forth in this
Paragraph I conflict with the definition of these terms under the policy
contracts, the definition in the policy contracts shall control.)

 

"DEATH PROCEEDS": Death Proceeds as used in this Agreement shall mean a
Specified Amount set forth in the policy contracts, plus an increase on each
anniversary date of each policy as identified above.

 

"CASH VALUES": Cash Values as used in this Agreement shall mean:

 

For Purposes of Policy Surrender, the Cash Surrender Value, as that term is
defined in the policy contracts.

 

For Purposes Of Measuring Premium Payments And Obligations, the Accumulated
Value or Policy Account Value, as those terms are described in the policy
contract.  (Applicable to policies with both cash values and accumulation
values.)

 

Exhibit 2-page 1

 

--------------------------------------------------------------------------------

 

"PLANNED PERIODIC PREMIUM": Planned Periodic Premium as used in this Agreement
shall mean that premium level selected by the parties subject to the Insurer's
minimum premium requirements.

 

"SOSP":  SOSP as used in this Agreement shall mean the Senior Officers Security
Plan #2 maintained by the Bank, as amended from time to time.

 

2.         POLICY TITLE AND OWNERSHIP.

 

Title and ownership shall reside in the Bank for its use and for the use of
insured, all in accordance with this Agreement.  The Bank alone may, to the
extent of its interest, exercise the right to borrow or withdraw on the policy
cash values.  Where the Bank and Insured (or his assignee, with the consent of
the Insured) mutually agree to exercise the right to increase the coverage under
the subject Split Dollar Policies, then, in such event, the rights, duties and
benefits of the parties to such increased coverage shall continue to be subject
to the terms of this Agreement.

 

3.         BENEFICIARY DESIGNATION RIGHTS.

 

During such period as Insured is eligible for a death benefit under the SOSP,
Insured (or his assignee) shall have the right and power to designate one or
more than one beneficiary to receive his share of the proceeds payable under the
subject policies on his death and to elect and change a payment option for such
beneficiaries but subject to any right or interest the Bank may have in such
proceeds as provided in this Agreement; provided, however, such beneficiary
designation and payment option must be consistent with the beneficiary
designation and payment option in effect under the SOSP.  During all other
periods, the Bank shall be the beneficiary of any proceeds payable on the death
of the Insured under the subject policies.

 

4.         EMPLOYER PAY-ALL PREMIUM PAYMENT METHOD.

 

Planned Periodic Premiums shall be paid annually as of the date of issue and
upon each subsequent premium due date.  The Bank shall pay an amount equal the
planned periodic premium as agreed upon on the life insurance policies issued by
the ___________________________ having specified amounts of $___________ and
$__________  per year, respectively.

 

5.         ASSUMPTION OP PREMIUM PAYMENT OBLIGATION BY THE OTHER PARTY.

 

In the event the Bank fails to fulfill its obligation to pay premiums as
contemplated in Paragraph IV, the Insured may freely assume such obligation in
which event the rights under each policy shall be altered in the manner
described in Paragraph VIII.

 

6.         DIVISION OF DEATH PROCEEDS OF POLICIES.

 

The division of death proceeds of each policy, when premiums are paid in strict
accord with Paragraph IV and when insured's death occurs before the end of the
grace period for any premium in default, is as follows:

 

Exhibit 2-page 2

 

--------------------------------------------------------------------------------

 

            If the Insured dies while employed by the Bank and eligible for a
death benefit under the SOSP, the Bank shall be entitled to an amount equal to
the greater of each policy's cash value as that term is defined in the policy
contract, less any policy loans and unpaid interest or cash withdrawals
previously incurred by the Bank, or the amount of premiums paid by the Bank. 
The cash values shall be determined as of the date of death.

 

            The Insured's (or his assignee's) beneficiary(s), designated in
accordance with Paragraph III, shall be entitled to the remainder of the death
proceeds under each such policy.

 

            Bank and Insured (or his assignee) shall share in any interest due
on the death proceeds as their respective share of the proceeds as above-defined
bears to the total proceeds excluding any such interest.

 

            If Insured dies while not eligible for a death benefit under the
SOSP, Bank will retain all rights and benefits under each policy and
independently fulfill the obligations, if any, it has to the Insured under any
separate agreement with insured, including, but not limited to, any obligations
for retirement benefits under the SOSP.

 

            Where there is a refund of unearned premium as provided in the
contract of insurance, any refund shall be apportioned as follows:

 

(a)        Where insured (or his assignee) has contributed to the policy premium
at the last required premium interval, the refund of unearned premiums shall be
divided between the Bank and insured (or his assignee) as their respective share
of the premium payment obligation bears to the total required for such interval.

 

(b)        Where Insured (or his assignee) has not contributed to the premium at
the last required premium interval, the refund of unearned premium shall be
refunded in total to the tank.

 

Notwithstanding anything in this Agreement or the SOSP to the contrary, any
death proceeds payable under the policies herein on behalf of Insured or his
assignee shall be applied to satisfy the Bank's obligation to pay death benefits
on behalf of Insured under the SOSP, and shall not be payable in addition to
such benefits payable under the SOSP.

 

7.         DIVISION OF THE CASH SURRENDER VALUE OF EACH POLICY.

 

Division of the cash surrender value of each policy, when premiums are paid in
strict accord with Paragraph IV and when surrender occurs not later than sixty
days after due date of any premium in default, are as follows:

 

            The Bank shall be entitled to an amount equal to the policy's cash
value, as that term is defined in the policy contract, less any policy loans and
unpaid interest or cash withdrawals previously incurred by the Bank and any
applicable policy

 

Exhibit 2-page 3

 

--------------------------------------------------------------------------------

 

surrender charges (the "net cash value").  Such cash value or net cash value
shall be determined as of the date of surrender.

 

8.         PARTIES' RIGHTS WHERE PREMIUM PAYMENT VARIATIONS EXIST.

 

When premiums are not paid in strict accord with Paragraph IV, division of death
proceeds or net cash value of each policy, as in either case is defined in
Paragraph VI or VII, shall be as follows:

 

            In the event the Bank should pay less in the aggregate than the
share of planned periodic premiums, as defined in Paragraph IV, then the Bank's
share of death proceeds or of the net cash value of the policy on surrender
shall be decreased within the limits of such proceeds or cash value, as the case
may be, by the total amount of such decreased premiums.  The Insured's (or his
assignee's) designated beneficiary, in the event of death, and the Insured (or
his assignee), in the event of surrender, shall be entitled to any remainder of
death proceeds or net cash value.

 

            Alternatively, should the Bank pay more in the aggregate than its
share of premiums defined in Paragraph IV, then the Bank's share of death
proceeds or of the cash value of the policy on surrender shall be increased
within the limits of such proceeds or cash value, as the case may be, by the
total amount of such increased premiums to the extent that such increased share
does not exceed the sum of the Bank's premiums paid.  The insured's (or his
assignee's) designated beneficiary, in the event-of death, and the Insured (or
his assignee), in the event of surrender, shall be entitled to any remainder of
proceeds or cash value.

 

9.         NONFORFEITURE DEATH PROCEEDS.

 

The Bank's share of death proceeds payable on the Insured's death while each
policy is in force under any of its nonforfeiture provisions shall be an amount
equal to the excess, if any, of the Bank's share of the policy's cash value at
the date of default in premium payment (such share determined in the manner
prescribed in Paragraphs VI or VIII in relation to the facts presented) over any
indebtedness against the policy at Insured's death.  The designated
beneficiary(s) shall be entitled to any remainder of such proceeds.

 

10.       NONFORFEITURE CASH VALUE.

 

The Bank's share of the cash value payable on surrender of each policy while it
is in force under any of its nonforfeiture provisions shall be an amount equal
to the lesser of: (a) the cash value at date of surrender (less any policy
surrender charge) or (b) the excess, if any, of the Bank's share of the policy's
cash value at the date of default in premium (such share determined in the
manner prescribed in Paragraphs VII, VIII or IX in relation to the facts
presented) over any indebtedness on the policy at date of surrender.  Insured
(or his assignee) shall be entitled to any remainder of such cash value, if and
only if Insured has paid some premiums on the policy.

 

Exhibit 2-page 4

 

--------------------------------------------------------------------------------

 

11.       PREMIUM WAIVER.

 

If either policy contains a premium waiver provision or waiver of monthly
deduction, such waived amounts shall be considered for all purposes of this
Agreement as having been paid by the Bank.

 

12.       RIGHTS OF PARTIES WHERE POLICY ENDOWMENT OR ANNUITY ELECTION EXISTS.

 

In the event the subject policy involves an endowment or annuity element, the
Bank's right and interest in any endowment proceeds or annuity benefits, on
expiration of the deferment period, if any, shall be determined under the
provisions of this Agreement by regarding such endowment proceeds or the
commuted value of such annuity benefits as the policy's cash value.  The Bank's
right and interest in endowment proceeds or in annuity benefits shall be
fulfilled at the end of the endowment period or annuity payments under either
the policy proper or under its settlement provisions. As contemplated herein, an
annuity policy shall be considered to mature for its commuted value on the
specific date stated in the policy on which benefits become payable or on a date
elected by the Bank pursuant to the terms of the policy.

 

13.       TERMINATION OF AGREEMENT.

 

This Agreement shall terminate upon the occurrence of any one of the following
events:

 

(a)                Subject to Paragraph XVI., termination by either party upon
submission of 30-day written notice to the other party;

 

(b)               Termination of the Insured's employment with Bank and all
affiliates.

 

14.       INSURED OR ASSIGNEE'S ASSIGNMENT RIGHTS.

 

Insured (or his assignee) may, at any time, assign to any individual, trust or
other organization all of Insured's right, title and interest in the subject
policies and all rights, options, privileges and duties created under this
Agreement.

 

15.       AGREEMENT BINDING UPON PARTIES.

 

This Agreement shall bind the Insured, the Bank, any policy beneficiary, and
their heirs, executors, administrators, successors, transferees, personal
representatives and assigns.

 

16.       AMENDMENT.

 

This Agreement may be amended at any time and from time to time by a written
instrument executed by the Bank; provided, however, if an amendment to or
termination of this Agreement adversely affects the Insured's rights under this
Agreement and directly results from an amendment to the SOSP that required the
Insured's consent, the Insured must consent in writing to such amendment or
termination of this Agreement.

 

Exhibit 2-page 5

 

--------------------------------------------------------------------------------

 

17.       INSURANCE COMPANY NOT A PARTY TO AGREEMENT.

 

The Insurer shall not be deemed a party to this Agreement but will respect the
rights of the parties as herein developed upon receiving an executed copy of
this Agreement.  Payment or other performance of its contractual obligations in
accordance with the policy provisions shall fully discharge the Insurer from any
and all liability.

 

18.       NOTICE.

 

Any notice, consent or demand required or permitted to be given under the
provisions of this Agreement by one party to another shall be in writing, shall
be signed by the party giving or making the same, and may be given either by
delivering the same to such other party personally, or by mailing the same, by
United States certified mail, postage prepaid, to such party at 1040 East Main
Street, Louisville, Kentucky 40206, or as otherwise designated by either party
in writing from time to time.  The date of such mailing shall be deemed the date
of such mailed notice, consent or demand.

 

19.       CONTROLLING LAW.

 

This Agreement, and the rights of the parties hereunder, shall be governed by
and construed pursuant to the laws of the Commonwealth of Kentucky, except to
the extent preempted by federal law.

 

20.       SOSP CONTROLS.

 

In the event of any conflicts involving the interpretation, enforcement, or
prioritization of the terms' of this Agreement and the SOSP, the terms and
interpretations of the SOSP shall control.

 

21.       HEADING.

 

The headings at the beginning of each paragraph are for ease of reference only
and are not to be resorted to in interpreting this Agreement.

 

22.       ACKNOWLEDGMENT OF TAX TREATMENT.

 

Insured acknowledges that, as a split ownership agreement entered into after
December 31, 2003,  IRS Table 2001 (or its successor), shall be applied to his
share of the death benefits payable hereunder as of each December 31, and the
resulting product will be reflected as taxable compensation income/wages on his
W-2 form issued by the Bank each year.

 

 Exhibit 2-page 6

 

--------------------------------------------------------------------------------

 

Executed at Louisville, Kentucky, this _________ day of _____________, 20__.

 

 

 

STOCK YARDS BANK AND TRUST COMPANY

 

 

 

 

 

 

 

 

 

 

By:

 

(Witness)

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

(Witness)

 

 

 

Exhibit 2-page 7 

 

--------------------------------------------------------------------------------

 

 

ACCEPTANCE

 

 

INSURER:  ___________________________

 

POLICY #:  ___________________________

 

INSURED:  ___________________________

 

BANK:  STOCK YARDS BANK AND TRUST COMPANY, of Louisville, Ky.

 

OWNER:  STOCK YARDS BANK AND TRUST COMPANY, of Louisville, Ky.

 

THIS ENDORSEMENT METHOD "EMPLOYER PAY-ALL, SPLIT DOLLAR" AGREEMENT WAS APPROVED
AND RECORDED BY PACIFIC MUTUAL LIFE

INSURANCE COMPANY.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

Exhibit 2-page 8

 

 

--------------------------------------------------------------------------------

 

STOCK YARDS BANK AND TRUST COMPANY
2009 RESTATED SENIOR OFFICERS SECURITY PLAN

 

EXHIBIT 3

 

BENEFICIARY CHANGE FORM

 

Name:                                                 

 

Member hereby revokes all prior beneficiary designations, and designates as
Primary Beneficiary under this Agreement:

________________________________________________________________________

________________________________________________________________________

 

and Member hereby designates as Secondary Beneficiary under this Agreement:

________________________________________________________________________

________________________________________________________________________

 

The term Beneficiary as used herein, shall mean the Primary Beneficiary if such
Primary Beneficiary survives the Member by at least 30 days, and shall mean the
Secondary Beneficiary if Primary Beneficiary does not survive Employee by at
least 30 days, and shall mean the estate of Member if neither Primary
Beneficiary nor Secondary Beneficiary survives the Employee by at least 30 days.
 Member shall have the right to change Employee's designation of Primary
Beneficiary and/or Secondary Beneficiary from time to time in such manner as
shall be required by the Bank, it being agreed that no change in Beneficiary
shall be effective until acknowledged in writing by Bank.

This designation supersedes that Plan Agreement dated the ___ day of __________,
20__, previously entered into by the Member and the Bank.

 

MEMBER:

 

_________________________________

(signature)

 

Date:_____________________________

 

 

Accepted by STOCK YARDS BANK AND TRUST COMPANY, after confirming that all
insurers under any Split Dollar Agreement(s) applicable to Member have also
received notice of this change:

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

Exhibit 3 -Page 1

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------